Exhibit 99.3 TITAN INTERNATIONAL, INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED FINANCIAL INFORMATION The following Titan International, Inc. (Titan or the Company) unaudited pro forma consolidated condensed balance sheet as of March 31, 2011, and unaudited pro forma consolidated condensed statement of operations for the year ended December 31, 2010, and the three months ended March 31, 2011, give effect to the acquisition of The Goodyear Tire & Rubber Company’s Latin American farm tire business.The Company closed on the transaction on April 1, 2011.The transaction included Goodyear’s Sao Paulo, Brazil manufacturing plant, property, equipment and inventories and a licensing agreement that will allow Titan to sell Goodyear-brand farm tires in Latin America and North America.The pro forma consolidated condensed balance sheet is presented as if the transaction had occurred on March 31, 2011, and the pro forma consolidated condensed statements of operations are presented as if the transaction had occurred on January 1, 2010. The pro forma balance sheet and the pro forma statements of operations were derived by adjusting the historical financial statements of the Company.The adjustments are based on currently available information and, therefore, the actual adjustments may differ from the pro forma adjustments.The Company is accounting for the acquisition of Goodyear’s Latin American farm tire business in accordance with Accounting Standards Codification 805 – Business Combinations.The Company is currently in the process of determining the fair value of the assets and liabilities acquired in the transaction.The pro forma balance sheet and the pro forma statements of operations were derived using the preliminary fair value of the assets and liabilities acquired in the transaction.These fair values are subject to change as the Company completes the fair value determination process. The pro forma statements of operations have also been derived from The Goodyear Tire & Rubber Company’s (seller) Latin America Farm Tire Business historical accounting records and are presented on a carve-out basis to include the historical operations applicable to the Sao Paulo, Brazil manufacturing facility.The historical combined statements of revenue, cost of goods sold, and direct operating expenses vary from an income statement in that they do not show certain expenses that were incurred in connection with the seller’s ownership of the acquired assets, including interest, corporate expenses, and income taxes.The seller had never segregated such operating cost information related to the Latin America Farm Tire Business for financial reporting purposes and, therefore, any pro forma allocation would not be a reliable estimate of what these costs would actually have been had the Goodyear Latin America Farm Tire Business been operated as a stand alone entity. The pro forma consolidated condensed financial statements should be read in conjunction with the historical consolidated financial statements and the related notes thereto included in the Titan International, Inc. 2010 Annual Report on Form 10-K and the March 31, 2011, Quarterly Report on Form 10-Q. The pro forma information is presented for illustrative purposes only and may not be indicative of the results that would have been obtained had the acquisition of assets actually occurred on the dates assumed nor is it necessarily indicative of Titan International, Inc.’s future consolidated results of operations or financial position. TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) MARCH 31, 2011 (Amounts in thousands) Historical Pro Forma Pro Forma Assets Titan Adjustments Titan Current assets Cash and cash equivalents $ $ ) (b) (a) $ Accounts receivable 0 Inventories (a) Deferred income taxes (a) Prepaid and other current assets (a) Total current assets ) Property, plant and equipment, net (a) Other assets (a) Total assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ (c) $ Other current liabilities (a) Total current liabilities Long-term debt 0 Deferred income taxes (a) Other long-term liabilities (a) Total liabilities Stockholders’ equity Common stock 37 0 37 Additional paid-in capital 0 Retained earnings ) (c) Treasury stock ) 0 ) Treasury stock reserved for deferred compensation ) 0 ) Accumulated other comprehensive loss ) 0 ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ $ TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) YEAR ENDED DECEMBER 31, 2010 (Amounts in thousands, except earnings per share data) Goodyear Latin America Historical Farm Tire Pro Forma Pro Forma Titan Business Adjustments Titan Net sales $ $ $
